     Case 2:20-cv-02410-DDC-KGG Document 5 Filed 08/24/20 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

DEANNA PONTING,                                 )
                                                )
                            Plaintiff,          )
                                                )
         vs.                                    )     Case No. 20-2410-DDC-KGG
                                                )
JOSHUA JORGENSEN, et al.,                       )
                                                )
                            Defendant.          )
                                                )

                    MEMORANDUM & ORDER ON
         MOTION TO PROCEED WITHOUT PREPAYMENT OF FEES,
                      REQUEST FOR COUNSEL, AND
            REPORT & RECOMMENDATION FOR DISMISSAL

         In conjunction with her federal court Complaint alleging violations of her

civil rights by the Sedgwick County Sheriff’s Department (Doc. 1), Plaintiff

Deanna Ponting has also filed an Application to Proceed Without Prepaying Fees

or Costs (“IFP application,” Doc. 3, sealed) with a supporting financial affidavit

(Doc. 3-1). Plaintiff also filed a motion requesting appointment of counsel. (Doc.

4.) After review of Plaintiff’s motion, as well as the Complaint, the Court

GRANTS the IFP application (Doc. 3) and DENIES the request for counsel (Doc.

4). The Court also recommends dismissal of Plaintiff’s claims to the District

Court.
                                            1
     Case 2:20-cv-02410-DDC-KGG Document 5 Filed 08/24/20 Page 2 of 11




A.    Motion to Proceed IFP.

      Under 28 U.S.C. § 1915(a), a federal court may authorize commencement of

an action without prepayment of fees, costs, etc., by a person who lacks financial

means. 28 U.S.C. § 1915(a). “Proceeding in forma pauperis in a civil case ‘is a

privilege, not a right – fundamental or otherwise.’” Barnett v. Northwest School,

No. 00-2499, 2000 WL 1909625, at *1 (D. Kan. Dec. 26, 2000) (quoting White v.

Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)). The decision to grant or deny in

forma pauperis status lies within the sound discretion of the court. Cabrera v.

Horgas, No. 98-4231, 1999 WL 241783, at *1 (10th Cir. Apr. 23, 1999).

      There is a liberal policy toward permitting proceedings in forma pauperis

when necessary to ensure that the courts are available to all citizens, not just those

who can afford to pay. See generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir.

1987). In construing the application and affidavit, courts generally seek to

compare an applicant’s monthly expenses to monthly income. See Patillo v. N.

Am. Van Lines, Inc., No. 02-2162, 2002 WL 1162684, at *1 (D.Kan. Apr. 15,

2002); Webb v. Cessna Aircraft, No. 00-2229, 2000 WL 1025575, at *1 (D.Kan.

July 17, 2000) (denying motion because “Plaintiff is employed, with monthly

income exceeding her monthly expenses by approximately $600.00”).

      In the supporting financial affidavit, Plaintiff indicates she is 43 and single

with no dependents. (Doc. 3-1, sealed, at 1-2.) Plaintiff is currently employed,


                                           2
     Case 2:20-cv-02410-DDC-KGG Document 5 Filed 08/24/20 Page 3 of 11




earning a modest wage. (Id., at 2-3.) She does not list any government benefits or

other sources of income. (Id., at 4-5.) She does not own real property or an

automobile. (Id., at 3-4.) She lists a no cash on hand or savings. (Id., at 4.) She

lists a modest amount for monthly rent as well as amounts for various utilities and

groceries. (Id., at 5.) Plaintiff pays a monthly amount to the Sedgwick County

District Court, which appears to be related to be related to the arrest at issue in this

lawsuit. (Id., at 6.)

       The Court finds that, based on the information provided, Plaintiff’s access to

the Court would be significantly limited absent the ability to file this action without

payment of fees and costs. The Court thus GRANTS Plaintiff leave to proceed in

forma pauperis. (Doc. 3, sealed.)

B.     Request for Counsel.

       Also pending before the Court is Plaintiff’s request for appointment of

counsel. (Doc. 4.) The Court notes that there is no constitutional right to have

counsel appointed in civil cases such as this one. Beaudry v. Corr. Corp. of Am.,

331 F.3d 1164, 1169 (10th Cir. 2003). “[A] district court has discretion to request

counsel to represent an indigent party in a civil case” pursuant to 28 U.S.C. §

1915(e)(1). Commodity Futures Trading Comm’n v. Brockbank, 316 F. App’x

707, 712 (10th Cir. 2008). The decision whether to appoint counsel “is left to the




                                           3
     Case 2:20-cv-02410-DDC-KGG Document 5 Filed 08/24/20 Page 4 of 11




sound discretion of the district court.” Lyons v. Kyner, 367 F. App’x 878, n.9

(10th Cir. 2010) (citation omitted).

      The Tenth Circuit has identified four factors to be considered when a court is

deciding whether to appoint counsel for an individual: (1) plaintiff’s ability to

afford counsel, (2) plaintiff’s diligence in searching for counsel, (3) the merits of

plaintiff’s case, and (4) plaintiff’s capacity to prepare and present the case without

the aid of counsel. McCarthy v. Weinberg, 753 F.2d 836, 838-39 (10th Cir. 1985)

(listing factors applicable to applications under the IFP statute); Castner v.

Colorado Springs Cablevision, 979 F.2d 1417, 1421 (10th Cir. 1992) (listing

factors applicable to applications under Title VII). Thoughtful and prudent use of

the appointment power is necessary so that willing counsel may be located without

the need to make coercive appointments. The indiscriminate appointment of

volunteer counsel to undeserving claims will waste a precious resource and may

discourage attorneys from donating their time. Castner, 979 F.2d at 1421.

      Based on the analysis relating to Plaintiff’s IFP motion, supra, Plaintiff’s

financial situation would make it impossible for her to afford counsel. The second

factor is Plaintiff’s diligence in searching for counsel. Plaintiff has used the form

motion provided by this District which clearly indicates that “before seeking an

appointed attorney, a plaintiff confer with (not merely contact) at least five

attorneys regarding legal representation.” (Doc. 4.) Plaintiff appears to have


                                           4
     Case 2:20-cv-02410-DDC-KGG Document 5 Filed 08/24/20 Page 5 of 11




contacted at least six attorneys and/or law firms, none of which were willing to

represent her. Plaintiff’s diligence in seeking counsel weighs in her favor.

      The next factor is the viability of Plaintiff’s claims in federal court. See

McCarthy, 753 F.2d at 838-39 (10th Cir. 1985); Castner, 979 F.2d at 1421. The

Court has serious concerns as to the viability of Plaintiff’s claims. Plaintiff

contends the Sedgwick County Sheriff’s Department broke into her home “with

guns drawn on [her] and put [her] in handcuffs[.] No rights read and [she] wasn’t

under arrest.” (Doc. 3, at 1.) Plaintiff further states, however, that the officers

were responding to a call to her home “by [her] children” indicating there was a

gun in Plaintiff’s home that was pointed at her daughter. (Doc. 1, at 3.) Plaintiff

contends this lead to her being evicted from her home and resulted in her having to

pay “for a [monitoring] bracelet and bond that shouldn’t have happened.” (Id., at

4.) The facts as alleged by Plaintiff in her Complaint, as discussed in the next

section of this Order, do not constitute a violation of Plaintiff’s civil rights and,

therefore, do not appear to be viable in federal court. This factor weighs heavily

against the appointment of counsel.

      The final factor is Plaintiff’s capacity to prepare and present the case without

the aid of counsel. Castner, 979 F.2d at 1420-21. In considering this factor, the

Court must look to the complexity of the legal issues and Plaintiff’s ability to

gather and present crucial facts. Id., at 1422. The Court notes that the factual and


                                            5
     Case 2:20-cv-02410-DDC-KGG Document 5 Filed 08/24/20 Page 6 of 11




legal issues in this case are not unusually complex. Cf. Kayhill v. Unified Govern.

of Wyandotte, 197 F.R.D. 454, 458 (D.Kan. 2000) (finding that the “factual and

legal issues” in a case involving a former employee’s allegations of race, religion,

sex, national origin, and disability discrimination were “not complex”).

      The Court sees no basis to distinguish Plaintiff from the many other

untrained individuals who represent themselves pro se on various types of claims

in Courts throughout the United States on any given day. Although Plaintiff is not

trained as an attorney, and while an attorney might present this case more

effectively, this fact alone does not warrant appointment of counsel. As such, the

Motion to Appoint Counsel (Doc. 4) is DENIED.

C.    Sufficiency of Complaint and Recommendation for Dismissal.

      Pursuant to 28 U.S.C. §1915(e)(2), a court “shall dismiss” an in forma

pauperis case “at any time if the court determines that . . . the action or appeal –

(I) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief.” “When a plaintiff is proceeding in forma pauperis, a court has a duty

to review the complaint to ensure a proper balance between these competing

interests.” Mitchell v. Deseret Health Care Facility, No. 13-1360-RDR-KGG,

2013 WL 5797609, at *1 (D. Kan. Sept. 30, 2013). The purpose of § 1915(e) is

“the prevention of abusive or capricious litigation.” Harris v. Campbell, 804


                                           6
     Case 2:20-cv-02410-DDC-KGG Document 5 Filed 08/24/20 Page 7 of 11




F.Supp. 153, 155 (D.Kan. 1992) (internal citation omitted) (discussing similar

language contained in § 1915(d), prior to the 1996 amendment). Sua sponte

dismissal under § 1915 is proper when the complaint clearly appears frivolous or

malicious on its face. Hall v. Bellmon, 935 F.2d 1106, 1108 (10th Cir. 1991).

      In determining whether dismissal is appropriate under § 1915(e)(2)(B), a

plaintiff’s complaint will be analyzed by the Court under the same sufficiency

standard as a Rule 12(b)(6) Motion to Dismiss. See Kay v. Bemis, 500 F.3d 1214,

1217-18 (10th Cir. 2007). In making this analysis, the Court will accept as true all

well-pleaded facts and will draw all reasonable inferences from those facts in favor

of the plaintiff. See Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir.2006). The

Court will also liberally construe the pleadings of a pro se plaintiff. See Jackson v.

Integra Inc., 952 F.2d 1260, 1261 (10th Cir.1991).

      This does not mean, however, that the Court must become an advocate for

the pro se plaintiff. Hall, 935 F.2d at 1110; see also Haines v. Kerner, 404 U.S.

519, 92 S.Ct. 594 (1972). Liberally construing a pro se plaintiff’s complaint means

that “if the court can reasonably read the pleadings to state a valid claim on which

the plaintiff could prevail, it should do so despite the plaintiff’s failure to cite

proper legal authority, his confusion of various legal theories, his poor syntax and

sentence construction, or his unfamiliarity with pleading requirements.” Hall, 935

F.2d at 1110.


                                            7
     Case 2:20-cv-02410-DDC-KGG Document 5 Filed 08/24/20 Page 8 of 11




      A complaint “must set forth the grounds of plaintiff’s entitlement to relief

through more than labels, conclusions and a formulaic recitation of the elements of

a cause of action.” Fisher v. Lynch, 531 F. Supp.2d 1253, 1260 (D. Kan. Jan. 22,

2008) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955,

1964-65, 167 L.Ed.2d 929 (2007), and Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir.1991) (holding that a plaintiff need not precisely state each element, but must

plead minimal factual allegations on those material elements that must be proved)).

“In other words, plaintiff must allege sufficient facts to state a claim which is

plausible – rather than merely conceivable – on its face.” Fisher, 531 F. Supp.2d

at 1260 (citing Bell Atlantic Corp. v. Twombly, 127 S.Ct. at 1974). Factual

allegations in the complaint must be enough to raise a right to relief “above the

speculative level.” Kay v. Bemis, 500 F.3d at 1218 (citing Bell Atlantic Corp. v.

Twombly, 127 S.Ct. At 1965).

      The Court’s relaxed scrutiny of the pro se plaintiff’s pleadings “does not

relieve [her] of the burden of alleging sufficient facts on which a recognized legal

claim could be based.” Hall, 935 F.2d at 1110. “Conclusory statements

unsupported by factual allegations are insufficient to state a claim, even for a pro

se plaintiff.” Olson v. Carmack, 641 Fed.Appx. 822, 825 (10th Cir. 2016). “This

is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury....” Hall, 935 F.2d at 1110.


                                           8
     Case 2:20-cv-02410-DDC-KGG Document 5 Filed 08/24/20 Page 9 of 11




      While a complaint generally need not plead detailed facts, Fed.R.Civ.P. 8(a),

it must give the defendant sufficient notice of the claims asserted by the plaintiff so

that they can provide an appropriate answer. Monroe v. Owens, Nos. 01-1186, 01-

1189, 01-1207, 2002 WL 437964 (10th Cir. Mar. 21, 2002). Rule 8(a) requires

three minimal pieces of information to provide such notice to the defendant: (1) the

pleading should contain a short and plain statement of the claim showing the

pleader is entitled to relief; (2) a short and plain statement of the grounds upon

which the court’s jurisdiction depends; and (3) the relief requested. Fed. R. Civ. P.

8(a). After reviewing Plaintiff’s Complaint (Doc. 1) and construing the allegations

liberally, if the Court finds that she has failed to state a claim upon which relief

may be granted, the Court is compelled to recommend that the action be dismissed.

       Plaintiff indicates her case is about a violation of her civil rights by the

Sedgwick County Sheriff’s Department, as discussed in the prior section. Plaintiff

contends that the actions of the Defendants caused her expense and to be evicted,

as well as “extreme anxiety and nightmares…” (Doc. 1, at 4.) Plaintiff also states,

however, that the police were responding to a call to her home in which they were

told that there was a gun in the home that had been pointed at Plaintiff’s daughter.

(Id.) Plaintiff provides no facts to support a claim that her civil rights were

violated by the actions of the Sedgwick County Sheriff’s Department or that

Defendants responded in any way inappropriately under the circumstances.


                                           9
     Case 2:20-cv-02410-DDC-KGG Document 5 Filed 08/24/20 Page 10 of 11




Simply stated, Plaintiff has not met “the burden of alleging sufficient facts on

which a recognized legal claim could be based.” Hall, 935 F.2d at 1110. As stated

above, “[c]onclusory statements unsupported by factual allegations are insufficient

to state a claim, even for a pro se plaintiff.” Olson, 641 Fed.Appx. at 825. The

Court thus recommends to the District Court that Plaintiff’s claim be dismissed

for failure to state a viable cause of action.



      IT IS THEREFORE ORDERED that Plaintiff’s motion for IFP status (Doc.

3) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s motion for appointment of

counsel (Doc. 4) is DENIED.

      IT IS RECOMMENDED, however, to the District Court that Plaintiff’s

Complaint be DISMISSED. The Clerk’s office shall not proceed to issue

summons in this case.

      IT IS THEREFORE ORDERED that a copy of the recommendation shall be

sent to Plaintiff via certified mail. Pursuant to 28 U.S.C. §636(b)(1), Fed.R.Civ.P.

72, and D.Kan. Rule 72.1.4, Plaintiff shall have fourteen (14) days after service of

a copy of these proposed findings and recommendations to serve and file with the

U.S. District Judge assigned to the case, any written objections to the findings of

fact, conclusions of law, or recommendations of the undersigned Magistrate Judge.


                                            10
     Case 2:20-cv-02410-DDC-KGG Document 5 Filed 08/24/20 Page 11 of 11




Plaintiff’s failure to file such written, specific objections within the 14-day period

will bar appellate review of the proposed findings of fact, conclusions of law, and

the recommended disposition.



      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 24th day of August, 2020.

                                        S/ KENNETH G. GALE
                                        KENNETH G. GALE
                                        United States Magistrate Judge




                                          11
